                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 ABEDE DASILVA,                                    )
                                                   )
         Plaintiff,                                )
                                                   )        NO. 3:18-cv-00640
 v.                                                )        JUDGE RICHARDSON
                                                   )
 JEFFREY L. REINKING,                              )
                                                   )
         Defendant.                                )
                                                   )
                                                   )

                                              ORDER
         The parties have submitted a Stipulation of Dismissal (Doc. No. 52). The stipulation states

that the parties have settled the disputes in this action. Under Fed. R. Civ. P. 41(a)(1)(A)(ii), the

Stipulation sufficed to dismiss this action without any action on the part of the Court. Since this

Stipulation states that the dismissal is with prejudice, the dismissal is indeed with prejudice. See

Fed. R. Civ. P. 41(a)(1)(B). Accordingly, the Court acknowledges that this action has been

DISMISSED with prejudice effective as of the time of the filing of the Stipulation, and the Clerk

is directed to close the file.

         IT IS SO ORDERED.


                                              ____________________________________
                                              ELI RICHARDSON
                                              UNITED STATES DISTRICT JUDGE




      Case 3:18-cv-00640 Document 53 Filed 04/24/19 Page 1 of 1 PageID #: 1009
